17-01101-scc   Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                          NYAM Assignments Pg 1 of 153



                                EXHIBIT H
       17-01101-scc                  Doc 27-8              Filed 11/20/18 Entered 11/20/18 15:03:44                                        Exhibit H -
                                                         NYAM Assignments Pg 2 of 153




     )$&725,1*(48,30(17/($6,1*385&+$6(25'(5 75$'(),1$1&(

    :LOVKLUH%OYGWK)ORRU/RV$QJHOHV&$                                                         &OLHQW1R 2154
      %URDGZD\6XLWH1HZ<RUN1<
                                                                                                                            'DWH 12/19/2016
    )$; $66,*10(1721/<
    )RUYDOXHUHFHLYHGWKHXQGHUVLJQHG KHUHLQFDOOHG$VVLJQRU KHUHE\VHOOVDVVLJQVWUDQVIHUVDQGVHWVRYHUWR
    +$1$),1$1&,$/ KHUHLQFDOOHG+$1$),1$1&,$/ DQGLWVVXFFHVVRUVDQGDVVLJQVWKHDFFRXQWVUHFHLYDEOH
    GHVFULEHGLQWKHDWWDFKHGFRSLHVRILQYRLFHVQXPEHUHGFRQVHFXWLYHO\IURP

     1617601, 1618301-1618315, 1617701-1617721


                                                                             DQGDOOSURFHHGVDQGFROOHFWLRQVWKHUHRI
    ZLWKDOOJXDUDQWLHVDQGVHFXULW\WKHUHIRUDQGDOOULJKWVWLWOHDQGLQWHUHVWRI$VVLJQRULQWKHPHUFKDQGLVHJLYLQJ
    ULVHWKHUHWRWRJHWKHURUUHWXUQHGLQFRQQHFWLRQWKHUHZLWKLQFOXGLQJDOORI$VVLJQRU VULJKWVRIVWRSSDJHLQWUDQVLW
    DQGDOORWKHUULJKWVZKLFK$VVLJQRUPD\KDYHDVDQXQSDLGVHOOHU KHUHLQFROOHFWLYHO\FDOOHGWKH$FFRXQWV 

    7KLVDVVLJQPHQWLVPDGHSXUVXDQWWRDQGLVVXEMHFWWRWKHSURYLVLRQVRIWKH)DFWRULQJ$JUHHPHQW KHUHLQFDOOHG
    WKH)DFWRULQJ$JUHHPHQW KHUHWRIRUHHQWHUHGLQWRE\$VVLJQRUDQG+$1$),1$1&,$/ZKLFKLVKHUHE\PDGHD
    SDUWKHUHRIE\WKLVUHIHUHQFHWKHUHWR$VVLJQRUKHUHE\PDNHVDVRIWKHGDWHKHUHRIDOORIWKHVDPHZDUUDQWLHV
    UHSUHVHQWDWLRQVDJUHHPHQWVDQGXQGHUWDNLQJVDVDUHPDGHE\LWLQWKH)DFWRULQJ$JUHHPHQWZLWKUHVSHFWWRWKH
    $FFRXQWVDQGDOORWKHUPDWWHUVPHQWLRQHGWKHUHLQZLWKWKHVDPHIRUFHDQGHIIHFWDVWKRXJKWKHVDPHZHUHIXOO\VHW
    RXWKHUHLQ

                                                      7RWDO$PRXQWRI$FFRXQWV«««««««««««  475,699.60

                                                      /HVV$PRXQWRI$OO&UHGLW0HPRV«««««««  0.00

                                                      1HW$PRXQWRI$FFRXQWV«««««««««««« 475,699.60


                  )252)),&,$/86(21/<
                                                                                        Ú7RWDO1XPEHURI3DJHV
     6FKHGXOH&KHFNHG%\                                                                ,QFOXGLQJWKLV3DJH
                                                                                        3OHDVHOLPLWLWWRDURXQGSDJHV
                         5HDVRQIRUEHLQJKHOG
        ,QYRLFH          $PRXQW                         5HDVRQ

                                                                                                                        $VVLJQRU




                                                                                                                          7LWOH


                                                                                              Electronically Submitted
                                                                                                                       6LJQDWXUH



      127(&200(17                 ,I\RXKDYHDQ\QRWHRUFRPPHQWXVHWKLVVSDFH




    NYAM_000480
    5HY+$1$),1$1&,$/,1&
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                              NYAM Assignments Pg 3 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                           12/19/2016              1617601


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship               Via                Bill of Lading #              Approval #

    50346A                Net 30                  12/15/2016

Quantity              Item Code                                Description                                Price Each            Amount
   1,476 MGD61I44                         KNITTED EVENING DRESS                                                     23.58         34,804.08




                                                                                              Total                              $34,804.08



           NYAM_000481
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 4 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618301


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50317A                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
     368 MSZ61L06                         KNITTED EVENING DRESS "DAYSHA"                                           47.05         17,314.40




                                                                                             Total                              $17,314.40



           NYAM_000482
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 5 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618302


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50317B                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
      54 MSZ61L06                         KNITTED EVENING DRESS "DAYSHA"                                           47.05          2,540.70




                                                                                             Total                               $2,540.70



           NYAM_000483
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 6 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618303


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50317C                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
     400 MSZ61L06                         KNITTED EVENING DRESS "DAYSHA"                                           47.05         18,820.00




                                                                                             Total                              $18,820.00



           NYAM_000484
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 7 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618304


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50264A                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
     150 IVQ69K14                         WOVEN CASUAL DRESS "ANI"                                                 23.14          3,471.00




                                                                                             Total                               $3,471.00



           NYAM_000485
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 8 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618305


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50264B                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
   1,347 IVQ69K14                         WOVEN CASUAL DRESS "ANI"                                                 23.14         31,169.58




                                                                                             Total                              $31,169.58



           NYAM_000486
                 17-01101-scc      Doc 27-8     Filed 11/20/18 Entered 11/20/18 15:03:44                    Exhibit H -
                                              NYAM Assignments Pg 9 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                          12/19/2016              1618306


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep         Ship              Via                Bill of Lading #              Approval #

    50264D                Net 30                  12/15/2016

Quantity              Item Code                                Description                               Price Each            Amount
     160 IVQ69K14                         WOVEN CASUAL DRESS "ANI"                                                 23.14          3,702.40




                                                                                             Total                               $3,702.40



           NYAM_000487
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 10 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618307


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50294A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      48 SAA1Y328                         WOVEN SPTWR TOP "AUDRENNA"                                             20.73            995.04




                                                                                           Total                                $995.04



           NYAM_000488
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 11 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618308


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50294B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     909 SAA1Y328                         WOVEN SPTWR TOP "AUDRENNA"                                             20.73         18,843.57




                                                                                           Total                              $18,843.57



           NYAM_000489
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 12 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618309


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50273A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      50 IVQ1T540                         WOVEN SPTWR TOP "SUZAN"                                                21.77          1,088.50




                                                                                           Total                               $1,088.50



           NYAM_000490
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 13 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618310


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50273B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     100 IVQ1T540                         WOVEN SPTWR TOP "SUZAN"                                                21.77          2,177.00




                                                                                           Total                               $2,177.00



           NYAM_000491
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 14 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618311


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50273C                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     498 IVQ1T540                         WOVEN SPTWR TOP "SUZAN"                                                21.77         10,841.46




                                                                                           Total                              $10,841.46



           NYAM_000492
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 15 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618312


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50274A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      50 IVQ1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               17.61            880.50




                                                                                           Total                                $880.50



           NYAM_000493
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 16 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618313


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50274B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     150 IVQ1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               17.61          2,641.50




                                                                                           Total                               $2,641.50



           NYAM_000494
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 17 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618314


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50274C                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     809 IVQ1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               17.61         14,246.49




                                                                                           Total                              $14,246.49



           NYAM_000495
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 18 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1618315


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50274E                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     359 IVQ1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               17.61          6,321.99




                                                                                           Total                               $6,321.99



           NYAM_000496
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 19 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617701


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50580A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      72 OEO66G67                         WOVEN CKTL DRESS                                                       14.44          1,039.68




                                                                                           Total                               $1,039.68



           NYAM_000497
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 20 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617702


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50580B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
   1,901 OEO66G67                         WOVEN CKTL DRESS                                                       14.74         28,020.74




                                                                                           Total                              $28,020.74



           NYAM_000498
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 21 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617703


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep          Ship           Via                Bill of Lading #              Approval #

    50275A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      20 TSW1Y221                         TSW1Y221                                                               15.93            318.60




                                                                                           Total                                $318.60



           NYAM_000499
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 22 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617704


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50275B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     100 TSW1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               15.93          1,593.00




                                                                                           Total                               $1,593.00



           NYAM_000500
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 23 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617705


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via               Bill of Lading #              Approval #

    50275C                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
   1,200 TSW1Y221                         WOVEN SPTWR TOP "TAMSIN"                                               15.93         19,116.00




                                                                                           Total                              $19,116.00



           NYAM_000501
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 24 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617706


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      32 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64          1,044.48




                                                                                           Total                               $1,044.48



           NYAM_000502
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 25 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617707


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060C                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     200 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64          6,528.00




                                                                                           Total                               $6,528.00



           NYAM_000503
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 26 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617708


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060F                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     577 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64         18,833.28




                                                                                           Total                              $18,833.28



           NYAM_000504
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 27 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617709


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060P                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      60 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64          1,958.40




                                                                                           Total                               $1,958.40



           NYAM_000505
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 28 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617710


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060Q                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     144 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64          4,700.16




                                                                                           Total                               $4,700.16



           NYAM_000506
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 29 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617711


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50202A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     350 QVV8B552                         KNITTED JACKET                                                         29.05         10,167.50




                                                                                           Total                              $10,167.50



           NYAM_000507
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 30 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617712


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50208A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     175 WQR1S928                         WOVEN SPORTSWEAR TOP                                                   18.79          3,288.25




                                                                                           Total                               $3,288.25



           NYAM_000508
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 31 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617713


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50208D                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     504 WQR1S928                         WOVEN SPORTSWEAR TOP                                                   18.79          9,470.16




                                                                                           Total                               $9,470.16



           NYAM_000509
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 32 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617714


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50268A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
      20 ZBA4J494                         WOVEN SPORTSWEAR VEST                                                  20.52            410.40




                                                                                           Total                                $410.40



           NYAM_000510
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 33 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617715


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50268B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     355 ZBA4J494                         WOVEN SPORTSWEAR VEST                                                  20.52          7,284.60




                                                                                           Total                               $7,284.60



           NYAM_000511
               17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                        Exhibit H -
                                           NYAM Assignments Pg 34 of 153
                 NYAM, LLC                                                                                              Invoice
                 8527 Melrose Ave                                                                           Date              Invoice #
                 West Hollywood, CA 90069                                                                12/19/2016            1617716

                                                                         This invoice is assigned to, owned by, and payable only to:
                                                                                           HANA FINANCIAL, INC.
                                                                                                DEPT LA 24406
                                                                                        PASADENA, CA 91185-4406
                                                                         To whom prompt notice must be given of any objections
                                                                         to payment. Payment made to any other party does not
                                                                         constitute valid payment. collection@hanafinancial.com

       Sold To                                                             Ship To

     BCBG                                                                BCBG
     2761 Fruitland Ave                                                  2761 Fruitland Ave
     Vernon, CA 90058                                                    Vernon, CA 90058




   P.O. Number            Terms         Ship Date     Bill of Lading #                        Via                       Approval #

      50268C              Net 30        12/15/2016

Quantity             Item Code                               Description                                   Price Each          Amount
   2,612 ZBA4J494                         WOVEN SPORTSWEAR VEST                                                    20.52         53,598.24




                                                                                               Total                           $53,598.24



           NYAM_000512
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 35 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617717


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50268E                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     167 ZBA4J494                         WOVEN SPORTSWEAR VEST                                                  20.52          3,426.84




                                                                                           Total                               $3,426.84



           NYAM_000513
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 36 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617718


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50060G                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     185 DUR2G719                         WOVEN SPORTSWEAR PANTS                                                 32.64          6,038.40




                                                                                           Total                               $6,038.40



           NYAM_000514
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 37 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617719


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50202B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
   1,983 QVV8B552                         KNITTED JACKET                                                         29.05         57,606.15




                                                                                           Total                              $57,606.15



           NYAM_000515
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 38 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617720


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50208B                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
   2,629 WQR1S928                         WOVEN SPORTSWEAR TOP                                                   18.79         49,398.91




                                                                                           Total                              $49,398.91



           NYAM_000516
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 39 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        12/19/2016              1617721


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50255A                Net 30                12/15/2016

Quantity              Item Code                              Description                               Price Each            Amount
     840 LHO6W419                         WOVEN CASUAL DRESS                                                     26.19         21,999.60




                                                                                           Total                              $21,999.60



           NYAM_000517
       17-01101-scc                  Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                                                     Exhibit H -
                                             NYAM Assignments Pg 40 of 153




     )$&725,1*(48,30(17/($6,1*385&+$6(25'(5 75$'(),1$1&(

    :LOVKLUH%OYGWK)ORRU/RV$QJHOHV&$                                                         &OLHQW1R 2154
      %URDGZD\6XLWH1HZ<RUN1<
                                                                                                                            'DWH 11/28/2016
    )$; $66,*10(1721/<
    )RUYDOXHUHFHLYHGWKHXQGHUVLJQHG KHUHLQFDOOHG$VVLJQRU KHUHE\VHOOVDVVLJQVWUDQVIHUVDQGVHWVRYHUWR
    +$1$),1$1&,$/ KHUHLQFDOOHG+$1$),1$1&,$/ DQGLWVVXFFHVVRUVDQGDVVLJQVWKHDFFRXQWVUHFHLYDEOH
    GHVFULEHGLQWKHDWWDFKHGFRSLHVRILQYRLFHVQXPEHUHGFRQVHFXWLYHO\IURP

     1608001-1608012


                                                                             DQGDOOSURFHHGVDQGFROOHFWLRQVWKHUHRI
    ZLWKDOOJXDUDQWLHVDQGVHFXULW\WKHUHIRUDQGDOOULJKWVWLWOHDQGLQWHUHVWRI$VVLJQRULQWKHPHUFKDQGLVHJLYLQJ
    ULVHWKHUHWRWRJHWKHURUUHWXUQHGLQFRQQHFWLRQWKHUHZLWKLQFOXGLQJDOORI$VVLJQRU VULJKWVRIVWRSSDJHLQWUDQVLW
    DQGDOORWKHUULJKWVZKLFK$VVLJQRUPD\KDYHDVDQXQSDLGVHOOHU KHUHLQFROOHFWLYHO\FDOOHGWKH$FFRXQWV 

    7KLVDVVLJQPHQWLVPDGHSXUVXDQWWRDQGLVVXEMHFWWRWKHSURYLVLRQVRIWKH)DFWRULQJ$JUHHPHQW KHUHLQFDOOHG
    WKH)DFWRULQJ$JUHHPHQW KHUHWRIRUHHQWHUHGLQWRE\$VVLJQRUDQG+$1$),1$1&,$/ZKLFKLVKHUHE\PDGHD
    SDUWKHUHRIE\WKLVUHIHUHQFHWKHUHWR$VVLJQRUKHUHE\PDNHVDVRIWKHGDWHKHUHRIDOORIWKHVDPHZDUUDQWLHV
    UHSUHVHQWDWLRQVDJUHHPHQWVDQGXQGHUWDNLQJVDVDUHPDGHE\LWLQWKH)DFWRULQJ$JUHHPHQWZLWKUHVSHFWWRWKH
    $FFRXQWVDQGDOORWKHUPDWWHUVPHQWLRQHGWKHUHLQZLWKWKHVDPHIRUFHDQGHIIHFWDVWKRXJKWKHVDPHZHUHIXOO\VHW
    RXWKHUHLQ

                                                      7RWDO$PRXQWRI$FFRXQWV«««««««««««  137,403.58

                                                      /HVV$PRXQWRI$OO&UHGLW0HPRV«««««««  0.00

                                                      1HW$PRXQWRI$FFRXQWV«««««««««««« 137,403.58


                  )252)),&,$/86(21/<
                                                                                        Ú7RWDO1XPEHURI3DJHV
     6FKHGXOH&KHFNHG%\                                                                ,QFOXGLQJWKLV3DJH
                                                                                        3OHDVHOLPLWLWWRDURXQGSDJHV
                         5HDVRQIRUEHLQJKHOG
        ,QYRLFH          $PRXQW                         5HDVRQ

                                                                                                                        $VVLJQRU




                                                                                                                          7LWOH


                                                                                              Electronically Submitted
                                                                                                                       6LJQDWXUH



      127(&200(17                 ,I\RXKDYHDQ\QRWHRUFRPPHQWXVHWKLVVSDFH




    NYAM_000518
    5HY+$1$),1$1&,$/,1&
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 41 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608001


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50070C                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
     300 SKW1X766                         KNITTED SPORTWEAR TOP "ANAIS"                                          16.00          4,800.00




                                                                                           Total                               $4,800.00



           NYAM_000519
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 42 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608002


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50070E                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
   1,257 SKW1X766                         KNITTED SPORTWEAR TOP "ANAIS"                                          16.00         20,112.00




                                                                                           Total                              $20,112.00



           NYAM_000520
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 43 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608003


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49643K                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
      14 CEP1E924                         KNITTED SPORTSWEAR TOP "JAN"                                           11.41            159.74




                                                                                           Total                                $159.74



           NYAM_000521
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 44 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608004


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49703L                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
      14 AQA1X767                         KNITTED TOP                                                            10.71            149.94




                                                                                           Total                                $149.94



           NYAM_000522
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 45 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608005


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792C                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
     450 AVR1X780                         KNITTED TOP                                                            23.72         10,674.00




                                                                                           Total                              $10,674.00



           NYAM_000523
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 46 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608006


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792D                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
      32 AVR1X780                         KNITTED TOP                                                            23.72            759.04




                                                                                           Total                                $759.04



           NYAM_000524
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 47 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608007


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792G                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
   2,119 AVR1X780                         KNITTED TOP                                                            23.72         50,262.68




                                                                                           Total                              $50,262.68



           NYAM_000525
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 48 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608008


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792H                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
   1,447 AVR1X780                         KNITTED TOP                                                            23.72         34,322.84




                                                                                           Total                              $34,322.84



           NYAM_000526
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 49 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608009


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792K                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
       9 AVR1X780                         KNITTED TOP                                                            23.72            213.48




                                                                                           Total                                $213.48



           NYAM_000527
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 50 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608010


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792P                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
     430 AVR1X780                         KNITTED TOP                                                            23.72         10,199.60




                                                                                           Total                              $10,199.60



           NYAM_000528
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 51 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608011


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    49792O                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
     143 AVR1X780                         KNITTED TOP                                                            23.72          3,391.96




                                                                                           Total                               $3,391.96



           NYAM_000529
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 52 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                        11/28/2016              1608012


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via                Bill of Lading #              Approval #

    50019O                Net 30                11/23/2016

Quantity              Item Code                              Description                               Price Each            Amount
     210 FPL1H514                         KNITTED TOP                                                            11.23          2,358.30




                                                                                           Total                               $2,358.30



           NYAM_000530
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 53 of 153




NYAM_000533
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 54 of 153




NYAM_000534
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 55 of 153




NYAM_000535
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 56 of 153




NYAM_000536
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 57 of 153




NYAM_000537
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 58 of 153




NYAM_000538
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 59 of 153




NYAM_000539
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 60 of 153




NYAM_000540
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 61 of 153




NYAM_000541
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 62 of 153




NYAM_000542
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 63 of 153




NYAM_000543
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 64 of 153




NYAM_000544
  17-01101-scc   Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44   Exhibit H -
                         NYAM Assignments Pg 65 of 153




NYAM_000545
       17-01101-scc                  Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                                                     Exhibit H -
                                             NYAM Assignments Pg 66 of 153




     )$&725,1*(48,30(17/($6,1*385&+$6(25'(5 75$'(),1$1&(

    :LOVKLUH%OYGWK)ORRU/RV$QJHOHV&$                                                         &OLHQW1R 2154
      %URDGZD\6XLWH1HZ<RUN1<
                                                                                                                            'DWH 1/30/2017
    )$; $66,*10(1721/<
    )RUYDOXHUHFHLYHGWKHXQGHUVLJQHG KHUHLQFDOOHG$VVLJQRU KHUHE\VHOOVDVVLJQVWUDQVIHUVDQGVHWVRYHUWR
    +$1$),1$1&,$/ KHUHLQFDOOHG+$1$),1$1&,$/ DQGLWVVXFFHVVRUVDQGDVVLJQVWKHDFFRXQWVUHFHLYDEOH
    GHVFULEHGLQWKHDWWDFKHGFRSLHVRILQYRLFHVQXPEHUHGFRQVHFXWLYHO\IURP

     1618801-1618810, 1618401-1618410, 1619101-1619122, 1619501-1619517,
     1622201-1622217, 1624501, 1619601-1619610

                                                                             DQGDOOSURFHHGVDQGFROOHFWLRQVWKHUHRI
    ZLWKDOOJXDUDQWLHVDQGVHFXULW\WKHUHIRUDQGDOOULJKWVWLWOHDQGLQWHUHVWRI$VVLJQRULQWKHPHUFKDQGLVHJLYLQJ
    ULVHWKHUHWRWRJHWKHURUUHWXUQHGLQFRQQHFWLRQWKHUHZLWKLQFOXGLQJDOORI$VVLJQRU VULJKWVRIVWRSSDJHLQWUDQVLW
    DQGDOORWKHUULJKWVZKLFK$VVLJQRUPD\KDYHDVDQXQSDLGVHOOHU KHUHLQFROOHFWLYHO\FDOOHGWKH$FFRXQWV 

    7KLVDVVLJQPHQWLVPDGHSXUVXDQWWRDQGLVVXEMHFWWRWKHSURYLVLRQVRIWKH)DFWRULQJ$JUHHPHQW KHUHLQFDOOHG
    WKH)DFWRULQJ$JUHHPHQW KHUHWRIRUHHQWHUHGLQWRE\$VVLJQRUDQG+$1$),1$1&,$/ZKLFKLVKHUHE\PDGHD
    SDUWKHUHRIE\WKLVUHIHUHQFHWKHUHWR$VVLJQRUKHUHE\PDNHVDVRIWKHGDWHKHUHRIDOORIWKHVDPHZDUUDQWLHV
    UHSUHVHQWDWLRQVDJUHHPHQWVDQGXQGHUWDNLQJVDVDUHPDGHE\LWLQWKH)DFWRULQJ$JUHHPHQWZLWKUHVSHFWWRWKH
    $FFRXQWVDQGDOORWKHUPDWWHUVPHQWLRQHGWKHUHLQZLWKWKHVDPHIRUFHDQGHIIHFWDVWKRXJKWKHVDPHZHUHIXOO\VHW
    RXWKHUHLQ

                                                      7RWDO$PRXQWRI$FFRXQWV«««««««««««  787,961.14

                                                      /HVV$PRXQWRI$OO&UHGLW0HPRV«««««««  0.00

                                                      1HW$PRXQWRI$FFRXQWV«««««««««««« 787,961.14


                  )252)),&,$/86(21/<
                                                                                        Ú7RWDO1XPEHURI3DJHV
     6FKHGXOH&KHFNHG%\                                                                ,QFOXGLQJWKLV3DJH
                                                                                        3OHDVHOLPLWLWWRDURXQGSDJHV
                         5HDVRQIRUEHLQJKHOG
        ,QYRLFH          $PRXQW                         5HDVRQ

                                                                                                                        $VVLJQRU




                                                                                                                          7LWOH


                                                                                              Electronically Submitted
                                                                                                                       6LJQDWXUH



      127(&200(17                 ,I\RXKDYHDQ\QRWHRUFRPPHQWXVHWKLVVSDFH




    NYAM_000628
    5HY+$1$),1$1&,$/,1&
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 67 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618801


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50019H                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
   1,243 FPL1H514                         KNITTED TOP                                                            10.73         13,337.39




                                                                                           Total                              $13,337.39



           NYAM_000629
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 68 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618802


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50197C                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     914 LCS1T584                         KNITTED TOP                                                            13.50         12,339.00




                                                                                           Total                              $12,339.00



           NYAM_000630
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 69 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618803


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49792N                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     101 AVR1X780                         KNITTED TOP                                                            21.17          2,138.17




                                                                                           Total                               $2,138.17



           NYAM_000631
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 70 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618804


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50019C                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      76 FPL1H514                         KNITTED TOP                                                            10.73            815.48




                                                                                           Total                                $815.48



           NYAM_000632
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 71 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618805


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50019D                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     300 FPL1H514                         KNITTED TOP                                                            10.73          3,219.00




                                                                                           Total                               $3,219.00



           NYAM_000633
               17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                          Exhibit H -
                                           NYAM Assignments Pg 72 of 153
                 NYAM, LLC                                                                                                Invoice
                 8527 Melrose Ave                                                                             Date              Invoice #
                 West Hollywood, CA 90069                                                                   1/30/2017            1618806

                                                                           This invoice is assigned to, owned by, and payable only to:
                                                                                             HANA FINANCIAL, INC.
                                                                                                  DEPT LA 24406
                                                                                          PASADENA, CA 91185-4406
                                                                           To whom prompt notice must be given of any objections
                                                                           to payment. Payment made to any other party does not
                                                                           constitute valid payment. collection@hanafinancial.com

       Sold To                                                               Ship To

     BCBG                                                                  BCBG
     2761 Fruitland Ave                                                    2761 Fruitland Ave
     Vernon, CA 90058                                                      Vernon, CA 90058




   P.O. Number            Terms         Ship Date       Bill of Lading #                        Via                       Approval #

      50019G              Net 30        1/27/2017

Quantity             Item Code                                 Description                                   Price Each          Amount
   1,254 FPL1H514                         KNITTED TOP                                                                10.73         13,455.42




                                                                                                 Total                           $13,455.42



           NYAM_000634
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 73 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618807


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50019L                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      24 FPL1H514                         KNITTED TOP                                                            10.73            257.52




                                                                                           Total                                $257.52



           NYAM_000635
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 74 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618808


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50019N                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     101 FPL1H514                         KNITTED TOP                                                            10.73          1,083.73




                                                                                           Total                               $1,083.73



           NYAM_000636
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 75 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618809


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50197A                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      80 LCS1T584                         KNITTED TOP                                                            13.50          1,080.00




                                                                                           Total                               $1,080.00



           NYAM_000637
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 76 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1618810


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50197B                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      20 LCS1T584                         KNITTED TOP                                                            13.50            270.00




                                                                                           Total                                $270.00



           NYAM_000638
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 77 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1618401


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    49208F                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
      71 PBH65J30                         KNITTED EVENING DRESS "VEIRA"                                           98.89          7,021.19




                                                                                            Total                               $7,021.19



           NYAM_000639
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 78 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1618402


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    49208K                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
      18 PBH65J30                         KNITTED EVENING DRESS "VEIRA"                                           98.89          1,780.02




                                                                                            Total                               $1,780.02



           NYAM_000640
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 79 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618403


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328C                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
     300 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35          3,405.00




                                                                                              Total                               $3,405.00



           NYAM_000641
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 80 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618404


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328D                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
      12 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35            136.20




                                                                                              Total                                $136.20



           NYAM_000642
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 81 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618405


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328G                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
   1,686 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35         19,136.10




                                                                                              Total                              $19,136.10



           NYAM_000643
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 82 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618406


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328L                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
      20 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35            227.00




                                                                                              Total                                $227.00



           NYAM_000644
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 83 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618407


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328N                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
      38 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35            431.30




                                                                                              Total                                $431.30



           NYAM_000645
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 84 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618408


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328O                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
     261 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35          2,962.35




                                                                                              Total                               $2,962.35



           NYAM_000646
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                         Exhibit H -
                                           NYAM Assignments Pg 85 of 153
     NYAM, LLC / Mega-Link
                                                                                                                       Invoice
     8527 Melrose Ave                                                                                        Date               Invoice #
     West Hollywood, CA 90069                                                                            1/30/2017              1618409


       Bill To                                                    This invoice is assigned to, owned by, and payable only to:
                                                                                    HANA FINANCIAL, INC.
     BCBG                                                                                DEPT LA 24406
     2761 Fruitland Ave                                                          PASADENA, CA 91185-4406
     Vernon, CA 90058                                             To whom prompt notice must be given of any objections
                                                                  to payment. Payment made to any other party does not
                                                                  constitute valid payment. collection@hanafinancial.com

                                                                  Wire Instruction
                                                                  Beneficiary Name: Hana Financial
       Ship To                                                    Beneficiary Account#: 80880-10577
                                                                  Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                       Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                  Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                  Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                           Pasadena, CA 91101
                                                                  Bank Routing# (Domestic): 322-070-381
                                                                  Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship                Via                Bill of Lading #              Approval #

    50328H                Net 30                 1/27/2017

Quantity              Item Code                               Description                                 Price Each            Amount
   1,710 NXX1E924                         KNIT SPTWR TOP "JANN"                                                     11.35         19,408.50




                                                                                              Total                              $19,408.50



           NYAM_000647
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 86 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1618410


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50278C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     686 ONW2G773                         KNITTED PANTS                                                         18.91         12,972.26




                                                                                          Total                              $12,972.26



           NYAM_000648
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 87 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619101


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    49348N                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      94 MSY1X597                         WOVEN SPORTSWEAR TOP "RAQUELLE"                                       23.08          2,169.52




                                                                                          Total                               $2,169.52



           NYAM_000649
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 88 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619102


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    49791L                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      28 MHF1X728                         WOVEN SPORTSWEAR TOP                                                  22.22            622.16




                                                                                          Total                                $622.16



           NYAM_000650
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                             NYAM Assignments Pg 89 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619103


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship              Via               Bill of Lading #              Approval #

     49988J                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
      12 RND68K17                           WOVEN CKTL DRESS "CARY"                                               45.65            547.80




                                                                                            Total                                $547.80



              NYAM_000651
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 90 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619104


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via               Bill of Lading #              Approval #

    50024C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      68 PUF4J465                         WOVEN SPORTSWEAR JACKET                                               63.41          4,311.88




                                                                                          Total                               $4,311.88



           NYAM_000652
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 91 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619105


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via               Bill of Lading #              Approval #

    50024D                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      12 PUF4J465                         WOVEN SPORTSWEAR JACKET                                               63.41            760.92




                                                                                          Total                                $760.92



           NYAM_000653
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 92 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619106


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via               Bill of Lading #              Approval #

    50024E                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
   1,048 PUF4J465                         WOVEN SPORTSWEAR JACKET                                               63.41         66,453.68




                                                                                          Total                              $66,453.68



           NYAM_000654
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                             NYAM Assignments Pg 93 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619107


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship              Via               Bill of Lading #              Approval #

     50024J                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
      31 PUF4J465                           WOVEN SPORTSWEAR JACKET                                               63.41          1,965.71




                                                                                            Total                               $1,965.71



              NYAM_000655
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                           NYAM Assignments Pg 94 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1619108


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    50098E                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
       9 RND4J509                         WOVEN SPTWR JKT "TARIK"                                                48.29            434.61




                                                                                           Total                                $434.61



           NYAM_000656
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                           NYAM Assignments Pg 95 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619109


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship              Via               Bill of Lading #              Approval #

    50225C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      82 PUF4J465                         WOVEN SPORTSWEAR JACKET                                               63.41          5,199.62




                                                                                          Total                               $5,199.62



           NYAM_000657
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 96 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619110


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50374C                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
     200 QVV1X224                         KNIT TOP FX SUEDE "CLADIANA"                                            21.75          4,350.00




                                                                                            Total                               $4,350.00



           NYAM_000658
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 97 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619111


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50374D                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
      10 QVV1X224                         KNIT TOP FX SUEDE "CLADIANA"                                            21.75            217.50




                                                                                            Total                                $217.50



           NYAM_000659
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 98 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619112


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50374G                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
   2,002 QVV1X224                         KNIT TOP FX SUEDE "CLADIANA"                                            21.75         43,543.50




                                                                                            Total                              $43,543.50



           NYAM_000660
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                           NYAM Assignments Pg 99 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619113


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50374P                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
      65 QVV1X224                         KNIT TOP FX SUEDE "CLADIANA"                                            21.75          1,413.75




                                                                                            Total                               $1,413.75



           NYAM_000661
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 100 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619114


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50374Q                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
     441 QVV1X224                         KNIT TOP FX SUEDE "CLADIANA"                                            21.75          9,591.75




                                                                                            Total                               $9,591.75



           NYAM_000662
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 101 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619115


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50426C                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
     250 RPY3G419                         KNIT SKIRT FX LEATHER "KANYA"                                           20.70          5,175.00




                                                                                            Total                               $5,175.00



           NYAM_000663
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 102 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619116


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50426F                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
   1,572 RPY3G419                         KNIT SKIRT FX LEATHER "KANYA"                                           20.70         32,540.40




                                                                                            Total                              $32,540.40



           NYAM_000664
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 103 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619117


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50426N                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
      56 RPY3G419                         KNIT SKIRT FX LEATHER "KANYA"                                           20.70          1,159.20




                                                                                            Total                               $1,159.20



           NYAM_000665
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 104 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619118


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50426O                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
     460 RPY3G419                         KNIT SKIRT FX LEATHER "KANYA"                                           20.70          9,522.00




                                                                                            Total                               $9,522.00



           NYAM_000666
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 105 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619119


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50549A                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     627 IPT4G396                         KNITTED JACKET                                                        45.80         28,716.60




                                                                                          Total                              $28,716.60



           NYAM_000667
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 106 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619120


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50576A                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      10 UDH2G736                         WOVEN SPTWR PANT "CALLEN"                                             75.10            751.00




                                                                                          Total                                $751.00



           NYAM_000668
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 107 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619121


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50576C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      70 UDH2G736                         WOVEN SPTWR PANT "CALLEN"                                             75.10          5,257.00




                                                                                          Total                               $5,257.00



           NYAM_000669
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 108 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619122


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50576E                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
       2 UDH2G736                         WOVEN SPTWR PANT "CALLEN"                                             75.10            150.20




                                                                                          Total                                $150.20



           NYAM_000670
               17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                        Exhibit H -
                                          NYAM Assignments Pg 109 of 153
                 NYAM, LLC                                                                                              Invoice
                 8527 Melrose Ave                                                                           Date              Invoice #
                 West Hollywood, CA 90069                                                                 1/30/2017            1619501

                                                                         This invoice is assigned to, owned by, and payable only to:
                                                                                           HANA FINANCIAL, INC.
                                                                                                DEPT LA 24406
                                                                                        PASADENA, CA 91185-4406
                                                                         To whom prompt notice must be given of any objections
                                                                         to payment. Payment made to any other party does not
                                                                         constitute valid payment. collection@hanafinancial.com

       Sold To                                                             Ship To

     BCBG                                                                BCBG
     2761 Fruitland Ave                                                  2761 Fruitland Ave
     Vernon, CA 90058                                                    Vernon, CA 90058




   P.O. Number            Terms         Ship Date     Bill of Lading #                        Via                       Approval #

      50266A              Net 30        1/27/2017

Quantity             Item Code                               Description                                   Price Each          Amount
   1,200 IZD4G546                         WOVEN SPORTSWEAR JACKET                                                  44.82         53,784.00




                                                                                               Total                           $53,784.00



           NYAM_000671
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 110 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619502


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     100 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35          3,735.00




                                                                                          Total                               $3,735.00



           NYAM_000672
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 111 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619503


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331D                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      50 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35          1,867.50




                                                                                          Total                               $1,867.50



           NYAM_000673
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 112 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619504


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331G                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
   1,184 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35         44,222.40




                                                                                          Total                              $44,222.40



           NYAM_000674
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 113 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619505


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331N                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      21 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35            784.35




                                                                                          Total                                $784.35



           NYAM_000675
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 114 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619506


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331O                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     200 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35          7,470.00




                                                                                          Total                               $7,470.00



           NYAM_000676
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 115 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619507


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     100 WXV4J504                         WOVEN SPTWR JKT                                                       39.32          3,932.00




                                                                                          Total                               $3,932.00



           NYAM_000677
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 116 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619508


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355D                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      18 WXV4J504                         WOVEN SPTWR JKT                                                       39.32            707.76




                                                                                          Total                                $707.76



           NYAM_000678
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 117 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619509


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355G                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     250 WXV4J504                         WOVEN SPTWR JKT                                                       39.32          9,830.00




                                                                                          Total                               $9,830.00



           NYAM_000679
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 118 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619510


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355H                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     112 WXV4J504                         WOVEN SPTWR JKT                                                       39.32          4,403.84




                                                                                          Total                               $4,403.84



           NYAM_000680
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 119 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619511


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355P                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      22 WXV4J504                         WOVEN SPTWR JKT                                                       39.32            865.04




                                                                                          Total                                $865.04



           NYAM_000681
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 120 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619512


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355Q                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      55 WXV4J504                         WOVEN SPTWR JKT                                                       39.32          2,162.60




                                                                                          Total                               $2,162.60



           NYAM_000682
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 121 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619513


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50428C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     100 RNE4J602                         WOVEN SPTWR JKT "THEODORE"                                            35.36          3,536.00




                                                                                          Total                               $3,536.00



           NYAM_000683
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 122 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619514


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50428E                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     497 RNE4J602                         WOVEN SPTWR JKT "THEODORE"                                            35.36         17,573.92




                                                                                          Total                              $17,573.92



           NYAM_000684
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 123 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619515


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50428F                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     970 RNE4J602                         WOVEN SPTWR JKT "THEODORE"                                            35.36         34,299.20




                                                                                          Total                              $34,299.20



           NYAM_000685
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                            NYAM Assignments Pg 124 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619516


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship             Via                Bill of Lading #              Approval #

     50428I                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
       6 RNE4J602                           WOVEN SPTWR JKT "THEODORE"                                            35.36            212.16




                                                                                            Total                                $212.16



              NYAM_000686
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                            NYAM Assignments Pg 125 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619517


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship             Via                Bill of Lading #              Approval #

     50428J                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
      15 RNE4J602                           WOVEN SPTWR JKT "THEODORE"                                            35.36            530.40




                                                                                            Total                                $530.40



              NYAM_000687
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 126 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622201


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018C                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     530 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46         10,843.80




                                                                                           Total                              $10,843.80



           NYAM_000688
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 127 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622202


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018D                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      52 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46          1,063.92




                                                                                           Total                               $1,063.92



           NYAM_000689
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 128 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622203


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018G                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
   3,106 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46         63,548.76




                                                                                           Total                              $63,548.76



           NYAM_000690
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 129 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622204


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018H                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
   3,038 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46         62,157.48




                                                                                           Total                              $62,157.48



           NYAM_000691
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                            NYAM Assignments Pg 130 of 153
     NYAM, LLC / Mega-Link
                                                                                                                      Invoice
     8527 Melrose Ave                                                                                       Date               Invoice #
     West Hollywood, CA 90069                                                                           1/30/2017              1622205


       Bill To                                                   This invoice is assigned to, owned by, and payable only to:
                                                                                   HANA FINANCIAL, INC.
     BCBG                                                                               DEPT LA 24406
     2761 Fruitland Ave                                                         PASADENA, CA 91185-4406
     Vernon, CA 90058                                            To whom prompt notice must be given of any objections
                                                                 to payment. Payment made to any other party does not
                                                                 constitute valid payment. collection@hanafinancial.com

                                                                 Wire Instruction
                                                                 Beneficiary Name: Hana Financial
       Ship To                                                   Beneficiary Account#: 80880-10577
                                                                 Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                      Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                 Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                 Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                          Pasadena, CA 91101
                                                                 Bank Routing# (Domestic): 322-070-381
                                                                 Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep        Ship             Via                Bill of Lading #              Approval #

     49018J                 Net 30                 1/27/2017

Quantity              Item Code                                Description                               Price Each            Amount
     110 RIQ1X419                           KNIT SPTWR TOP "DENNA"                                                 20.46          2,250.60




                                                                                             Total                               $2,250.60



              NYAM_000692
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 131 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622206


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018L                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      17 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46            347.82




                                                                                           Total                                $347.82



           NYAM_000693
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 132 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622207


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018M                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      24 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46            491.04




                                                                                           Total                                $491.04



           NYAM_000694
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 133 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622208


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018N                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      12 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46            245.52




                                                                                           Total                                $245.52



           NYAM_000695
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 134 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622209


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018Q                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      18 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46            368.28




                                                                                           Total                                $368.28



           NYAM_000696
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 135 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622210


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018S                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      67 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46          1,370.82




                                                                                           Total                               $1,370.82



           NYAM_000697
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 136 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622211


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49018T                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     400 RIQ1X419                         KNIT SPTWR TOP "DENNA"                                                 20.46          8,184.00




                                                                                           Total                               $8,184.00



           NYAM_000698
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 137 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622212


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49543A                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
      48 YDM69J78                         KNIT CKTL DRESS                                                        11.94            573.12




                                                                                           Total                                $573.12



           NYAM_000699
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                      Exhibit H -
                                          NYAM Assignments Pg 138 of 153
     NYAM, LLC / Mega-Link
                                                                                                                    Invoice
     8527 Melrose Ave                                                                                     Date               Invoice #
     West Hollywood, CA 90069                                                                         1/30/2017              1622213


       Bill To                                                 This invoice is assigned to, owned by, and payable only to:
                                                                                 HANA FINANCIAL, INC.
     BCBG                                                                             DEPT LA 24406
     2761 Fruitland Ave                                                       PASADENA, CA 91185-4406
     Vernon, CA 90058                                          To whom prompt notice must be given of any objections
                                                               to payment. Payment made to any other party does not
                                                               constitute valid payment. collection@hanafinancial.com

                                                               Wire Instruction
                                                               Beneficiary Name: Hana Financial
       Ship To                                                 Beneficiary Account#: 80880-10577
                                                               Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                    Los Angeles, CA 90017
     2761 Fruitland Ave
                                                               Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                               Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                        Pasadena, CA 91101
                                                               Bank Routing# (Domestic): 322-070-381
                                                               Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship             Via                Bill of Lading #              Approval #

    49543C                Net 30                 1/27/2017

Quantity              Item Code                              Description                               Price Each            Amount
     601 YDM69J78                         KNIT CKTL DRESS                                                        12.24          7,356.24




                                                                                           Total                               $7,356.24



           NYAM_000700
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 139 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1622214


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50058A                Net 30                 1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
     100 YDM60G72                         KNIT CASUAL DRESS                                                       12.05          1,205.00




                                                                                            Total                               $1,205.00



           NYAM_000701
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 140 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1622215


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50058B                Net 30                 1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
     145 YDM60G72                         KNIT CASUAL DRESS                                                       12.05          1,747.25




                                                                                            Total                               $1,747.25



           NYAM_000702
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 141 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1622216


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50058C                Net 30                 1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
     955 YDM60G72                         KNIT CASUAL DRESS                                                       12.05         11,507.75




                                                                                            Total                              $11,507.75



           NYAM_000703
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 142 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1622217


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50058D                Net 30                 1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
     484 YDM60G72                         KNIT CASUAL DRESS                                                       12.35          5,977.40




                                                                                            Total                               $5,977.40



           NYAM_000704
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                       Exhibit H -
                                          NYAM Assignments Pg 143 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1624501


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep        Ship              Via                Bill of Lading #              Approval #

    50910C                Net 30                 1/27/2017

Quantity              Item Code                              Description                                Price Each            Amount
     180 IBA67L49                         KNITTED EVENING DRESS "JOELA"                                           70.68         12,722.40




                                                                                            Total                              $12,722.40



           NYAM_000705
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 144 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619601


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50293C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     100 FYB2G763                         WOVEN SPTWR PANT "SUTTON"                                             24.73          2,473.00




                                                                                          Total                               $2,473.00



           NYAM_000706
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 145 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619602


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50293F                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     954 FYB2G763                         WOVEN SPTWR PANT "SUTTON"                                             24.73         23,592.42




                                                                                          Total                              $23,592.42



           NYAM_000707
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 146 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619603


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50293K                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
      26 FYB2G763                         WOVEN SPTWR PANT "SUTTON"                                             24.73            642.98




                                                                                          Total                                $642.98



           NYAM_000708
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 147 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619604


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50331K                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
       6 KCY4J504                         WOVEN SPORTSWEAR JACKET "GERALD"                                      37.35            224.10




                                                                                          Total                                $224.10



           NYAM_000709
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 148 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619605


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50355L                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
       6 WXV4J504                         WOVEN SPTWR JKT                                                       39.32            235.92




                                                                                          Total                                $235.92



           NYAM_000710
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 149 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619606


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship               Via              Bill of Lading #              Approval #

    50638C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
   1,000 RNE2G853                         WOVEN SPTWR PANT "ETHEN"                                              23.26         23,260.00




                                                                                          Total                              $23,260.00



           NYAM_000711
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 150 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619607


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50649A                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     100 RNE2G770                         WOVEN SPTWR PANT "SUTTON"                                             22.02          2,202.00




                                                                                          Total                               $2,202.00



           NYAM_000712
                 17-01101-scc      Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                          NYAM Assignments Pg 151 of 153
     NYAM, LLC / Mega-Link
                                                                                                                   Invoice
     8527 Melrose Ave                                                                                    Date               Invoice #
     West Hollywood, CA 90069                                                                        1/30/2017              1619608


       Bill To                                                This invoice is assigned to, owned by, and payable only to:
                                                                                HANA FINANCIAL, INC.
     BCBG                                                                            DEPT LA 24406
     2761 Fruitland Ave                                                      PASADENA, CA 91185-4406
     Vernon, CA 90058                                         To whom prompt notice must be given of any objections
                                                              to payment. Payment made to any other party does not
                                                              constitute valid payment. collection@hanafinancial.com

                                                              Wire Instruction
                                                              Beneficiary Name: Hana Financial
       Ship To                                                Beneficiary Account#: 80880-10577
                                                              Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                   Los Angeles, CA 90017
     2761 Fruitland Ave
                                                              Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                              Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                       Pasadena, CA 91101
                                                              Bank Routing# (Domestic): 322-070-381
                                                              Bank Swift Code (International): EWBKUS66XXX


  P.O. Number             Terms         Rep       Ship             Via                Bill of Lading #              Approval #

    50649C                Net 30                1/27/2017

Quantity              Item Code                             Description                               Price Each            Amount
     525 RNE2G770                         WOVEN SPTWR PANT "SUTTON"                                             22.02         11,560.50




                                                                                          Total                              $11,560.50



           NYAM_000713
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                            NYAM Assignments Pg 152 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619609


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship             Via                Bill of Lading #              Approval #

     50649I                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
      11 RNE2G770                           WOVEN SPTWR PANT "SUTTON"                                             22.02            242.22




                                                                                            Total                                $242.22



              NYAM_000714
                 17-01101-scc        Doc 27-8 Filed 11/20/18 Entered 11/20/18 15:03:44                     Exhibit H -
                                            NYAM Assignments Pg 153 of 153
     NYAM, LLC / Mega-Link
                                                                                                                     Invoice
     8527 Melrose Ave                                                                                      Date               Invoice #
     West Hollywood, CA 90069                                                                          1/30/2017              1619610


       Bill To                                                  This invoice is assigned to, owned by, and payable only to:
                                                                                  HANA FINANCIAL, INC.
     BCBG                                                                              DEPT LA 24406
     2761 Fruitland Ave                                                        PASADENA, CA 91185-4406
     Vernon, CA 90058                                           To whom prompt notice must be given of any objections
                                                                to payment. Payment made to any other party does not
                                                                constitute valid payment. collection@hanafinancial.com

                                                                Wire Instruction
                                                                Beneficiary Name: Hana Financial
       Ship To                                                  Beneficiary Account#: 80880-10577
                                                                Beneficiary Address: 1000 Wilshire Blvd, 20th Floor
     BCBG
                                                                                     Los Angeles, CA 90017
     2761 Fruitland Ave
                                                                Receiving Bank Name: East West Bank
     Vernon, CA 90058
                                                                Receiving Bank Address: 135 N. Robles Ave, Suite 600
                                                                                         Pasadena, CA 91101
                                                                Bank Routing# (Domestic): 322-070-381
                                                                Bank Swift Code (International): EWBKUS66XXX


  P.O. Number               Terms         Rep       Ship             Via                Bill of Lading #              Approval #

     50649J                 Net 30                1/27/2017

Quantity              Item Code                               Description                               Price Each            Amount
      60 RNE2G770                           WOVEN SPTWR PANT "SUTTON"                                             22.02          1,321.20




                                                                                            Total                               $1,321.20



              NYAM_000715
